DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 10, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OGATA et al. (US 9,387,520).
Re Claim 1, OGATA et al. teaches a substrate processing apparatus comprising: a substrate processing part 55 that supplies a processing liquid to a substrate mounted (onto 52a); a liquid drainage part (71-75) that has a recovery channel connected to a storage party 71, 72, 73, 74 and drains at 75; and a control unit (expected in view of the automatic apparatus taught). The control unit executions are intended uses expected capable of being met by the control unit as they do not require any additional structure to perform.
Re Claims 2-5, no additional structure is claimed and the intended use is expected capable of being met by the structure as taught by OGATA et al.
Re Claims 8 and 14, 71 is a waiting part and 75 is a drainage channel. Re Claims 10 and 14, the drainage part discharges to “an outside”. The controller is expected capable of performing the intended uses of causing the draining.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over OGATA et al. (US 9,387,520).
OGATA et al. is relied upon as applied to the claims above.
In the event that Claims 1-5, 8, 10, and 14 are not found to anticipate OGATA et al. because of the lack of explicit teaching of a control unit, these claims are rejected as unpatentable over OGATA et al. because it is very well known and obvious to use a controller in order to automate processing of the substrates and in doing so the substrate processing apparatus would perform substrate processing automatically in a known way.
Claim(s) 6-7, 9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over OGATA et al. (US 9,387,520) in view of KONDO (US 2018/0168363).
OGATA et al. is relied upon as applied to the claims above.
Claims 6-7, 9, 11-13, and 15 are further directed towards a gas nozzles, a back surface supply part, and a concentration sensor, all of which do not appear to be explicitly taught by OGATA et al.
However, these features are well known in the substrate processing art.
For example, KONDO teaches a concentration sensor (ozone sensor 43 and a backside nozzle 18, 19 for gas supply to a substrate). Thus, it would have been obvious to one having ordinary skill in the art at the time of the effective filing to modify the substrate processing apparatus as taught by OGATA et al. and to also supply a sensor and back nozzle for treating the wafer as taught by KONDO to treat the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711